Citation Nr: 0631680	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
to included as due to exposure to Agent Orange.  


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  He also had periods of active duty for 
training, including in 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In September 2003, the veteran appeared at a hearing before 
a Decision Review Officer.  In September 2005, the veteran 
appeared at a hearing before the undersigned in Washington, 
D.C.  Transcripts of both of these hearings are of record.  

FINDINGS OF FACT

1. The veteran has peripheral neuropathy, but not acute and 
subacute peripheral neuropathy.

2. Peripheral neuropathy did not have onset during service 
and it is not the result of any in-service exposure to Agent 
Orange.


CONCLUSION OF LAW

Peripheral neuropathy to include as due to exposure to Agent 
Orange was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication  VCAA notice by letter, 
dated in March 2002.  In the notice the veteran was informed 
of the type of evidence needed to substantiate the claim, 
namely, evidence of incurrence of the disability in question 
during service or that it was due to exposure to Agent 
Orange.   The veteran was also informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit 
evidence, which would include that in his possession, in 
support of his claim. The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable.)

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified records deemed 
relevant to the current claim have been obtained and the 
veteran has not identified any additional evidence pertinent 
to the claim, not already of record.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.

A veteran, who during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).

There is a presumption of service connection for certain 
diseases associated with exposure to certain herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  One of the presumptive diseases is acute and 
subacute peripheral neuropathy.  The term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset. 38 C.F.R. § 3.309(e), Note 2.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 
(1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims held that 
generally, to prove service connection, a claimant must 
submit: 1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.

Analysis 
Agent Orange Exposure 

The veteran asserts that he was exposed to Agent Orange 
during temporary duty assignments at Fort Drum, New York, 
while on active duty and during active duty for training 
(ACDUTRA) while in the reserves.  

The record shows that the veteran did not serve in Vietnam.  
Service records show that the veteran was stationed at Fort 
Drum in April 1964 and during ACDUTRA in July 1967.  Defense 
Department records also show that 13 drums of Agent Orange 
were sprayed on 4 square miles of Fort Drum during 1959, 
approximately 5 years prior to the veteran's initial 
assignment to Fort Drum. 

Since the veteran did not serve in Vietnam, the presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) does not 
apply.  Nevertheless, this does not preclude the veteran 
from establishing exposure to Agent Orange and that the 
exposure to Agent Orange during service actually caused his 
claimed disability.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

On the question of exposure to Agent Orange, assuming 
without deciding that the veteran was in the area of Fort 
Drum sprayed with Agent Orange, and even if it were conceded 
that the veteran was exposed to Agent Orange, the 
determinative issue is whether the veteran's peripheral 
neuropathy was directly caused by such exposure.

As chronic peripheral neuropathy is not on the list of 
diseases presumed to be associated with exposure to Agent 
Orange under 38 C.F.R. § 3.309(e), this means that on the 
basis of sound medical and scientific evidence, there is not 
a positive association between peripheral neuropathy, other 
than acute and subacute peripheral neuropathy, and exposure 
to Agent Orange.

Since the presumption of service connection under 38 C.F.R. 
§ 3.309(e) does not apply, the Board must then look at 
evidence of actual causation, which requires a much higher 
standard of proof.

On the present record, in May 2005, K.D.S., DO, stated that 
she could not determine that the veteran's polyneuropathy 
was secondary to Agent Orange exposure.  This medical 
evidence does not meet the evidentiary standard of actual 
causation and the evidence opposes, rather than supports, 
the claim.  

More over, on the basis of reports of the National Academy 
of Sciences and all other sound medical and scientific 
information and analysis available to the Secretary, the 
Secretary has found no positive association between exposure 
to Agent Orange and chronic persistent peripheral 
neuropathy. 68 Fed. Reg. 27,630 (May 20, 2003).

In the absence of medical or scientific evidence of direct 
causation between exposure to Agent Orange and the chronic 
form of peripheral neuropathy that the veteran is shown to 
have, there is no medical evidence favorable to the claim.  
And the veteran's assertions to the contrary unsupported by 
competent medical or scientific evidence is insufficient to 
make the direct causal connection between exposure to Agent 
Orange and the chronic form of peripheral neuropathy that he 
has. 

Service Connection on a Direct Basis

The service medical records do not document peripheral 
neuropathy during service. After service, the first medical 
evidence of record indicative of neuropathy, dates from a VA 
examination conducted in April 1985, almost 20 years after 
the veteran's discharge from active service.  At that time 
the veteran gave a three year history of symptoms and during 
his recent hearing the veteran reported noticing symptoms 
since 1980.

And the record does not contain any medical evidence that 
relates the veteran's chronic peripheral neuropathy to 
service or incident therein.  

Since the record does not establish that the veteran's 
peripheral neuropathy was actually caused by exposure to 
Agent Orange, and as peripheral neuropathy did not have 
onset during service, the preponderance of the evidence is 
against the claim and the benefit-of-the- doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b)

ORDER

Service connection for peripheral neuropathy to include as 
due to exposure to Agent Orange is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


